Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on September 11, 2019. Claims 1-31 are pending and examined below.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 and 365(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 111(a).

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 09/19/2019, 02/02/2021, 03/01/2021, and 12/17/2021, were filed before the mailing of a First Office Action on the Merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 30 are rejected under 35 U.S.C. 101 as being directed to the judicial exception of an abstract idea.

	Claim 1 is a device but is directed to the judicial exception of an abstract idea. The claim recites the limitations of storing image data of the interior of a vehicle at a first time and second time, and determining if there is a difference in the image data. These limitations cover the collection and judgement of data. But for the recitation of ‘a first memory’, ‘a first receiver’, ‘a first determination section’, and ‘a first transmitter’, these can be performed in the human mind. For example, one could take a picture of a vehicle interior at the start of a trip and a second picture at the end of the trip and note any differences. ‘receive…from the vehicle’, ‘by wireless communication’, and ‘transmit….to the vehicle’ are additional elements. The exception is not integrated into a practical application because ‘memory’, ‘receiver’, ‘determination section’, and ‘transmitter’ are simply used as tools to apply the exception. ‘by wireless communication’ is generally linking communication to a field of technology. ‘receive…from the vehicle’ and ‘transmit…to the vehicle’ are considered insignificant extra-solution activity. ‘receive’ and ‘transmit’ are considered well-understood, routine, and conventional activity of transmitting data, according to MPEP 2106.05(d)(II)i. ‘a first memory’, ‘a first receiver’, ‘a first determination section’, and ‘a first transmitter’ are not significantly more because, as stated above, the exception is merely applied with these tools.

	Claims 2-9 are rejected as being dependent from claim 1.

	Claim 30 is a method but is directed to the judicial exception of an abstract idea. The claim limitations are similar to claim 1, and as such, the rationale for rejection is the same as seen above in claim 1.

7.	Claim 31 is rejected under 35 U.S.C. 101 as not being one of the 4 statutory categories.

	Claim 31 is a program product which is software per se, which is not one of the four statutory categories.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 7-12, 17-19, 21-27, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bradley et al., WO 2016/183241 A1, herein referred to as Bradley.

10.	Regarding claim 1,
		Bradley discloses the following:
A first memory configured to store first image data of an interior of a vehicle at a first point in time (Paragraphs 0010-0012, 0066, and 0020)
Sensors can include cameras
Sensors can obtain data from inside of vehicle
System includes memory
A first receiver configured to receive second image data of the interior of the vehicle at a second point of time, which is later that the first point in time, from the vehicle by wireless communication (Paragraphs 0010-0012, 0066, and 026)
Vehicle can determine a difference inside the vehicle after service is completed
Device can use wireless-communications
A first determination section configured to determine whether a change has been caused in the interior of the vehicle between the first point in time and the second point in time, based on the first image data and the second image data (Paragraph 0066)
Vehicle can determine a difference inside the vehicle after service is completed
A first transmitter configured to transmit first data based on the determination result obtained at the first determination section, to the vehicle by wireless communication (Paragraph 0026, Fig. 4)
Wireless communication can be used to transmit data

Regarding claim 2,
	Bradley, as shown above, discloses all the limitations of claim 1. Bradley further discloses the following:
The first determination section compares the first image data with the second image data to determine whether an article that is not present at the first point in time is present inside the vehicle at the second point in time (Paragraph 0066)
Vehicle can determine if there is a difference in sensor data between points in time
Difference could include objects

Regarding claim 3,
	Bradley, as shown above, discloses all the limitations of claim 2. Bradley further discloses the following:
The article is a left behind item of a passenger who got in the vehicle after the first point in time and got out of the vehicle before the second point in time, or soiling of the interior of the vehicle by the passenger (Paragraphs 0056, 0066, Fig. 4A)
Vehicle can determine if there is a difference in sensor data between points in time
Difference could include items or damage from user riding in vehicle

Regarding claim 7,
	Bradley, as shown above, discloses all the limitations of claim 1. Bradley further discloses the following:
The first determination section compares the first image data with the second image data to determine whether a left-behind item a passenger has left is inside the vehicle (Paragraphs 0056, 0066)
Vehicle can determine if there is a difference in sensor data between points in time
The information processing device further comprises a second transmitter configured to, when the first determination section determines that the left-behind item is present, transmit a message that prompts the passenger to select handling of the left-behind item, to an information terminal of the passenger (Paragraph 0047, Fig. 4)
System can receive information about object inside vehicle and send an object message to the user

Regarding claim 8,
	Bradley, as shown above, discloses all the limitations of claim 7. Bradley further discloses the following:
Receive selection information relating to the handling of the left-behind item from the information terminal of the passenger (Paragraphs 0068-0069)
User can be informed of item left behind and remedial action can be taken to get item back to user, etc.
Suspend services of the vehicle based on the selection information (Paragraphs 0068-0069)
Vehicle can be sent to a warehouse or location for housing misplaced objects
Set a new destination for the vehicle (Paragraphs 0068-0069)
User can set up a meet location to retrieve the item, or the vehicle can go to a warehouse, etc. to store the item

Regarding claim 9,
	Bradley, as shown above, discloses all the limitations of claim 1. Bradley further discloses the following:
The vehicle is capable of autonomous driving without a driver for general passenger automobile transportation business (Paragraph 0009)
Vehicles can be autonomous

Regarding claim 10,
	Bradley discloses the following:
Transmit second image data of interior of a vehicle at a second point in time, which is later that the first point in time, to a server by wireless communication (Paragraphs 0010-0012, 0066, and 026)
Vehicle can obtain data from inside of vehicle at a second time
Computing system can be located on a remote server
Receiver first data that indicates whether a change has been caused inside the vehicle between the first point in time and the second point in 
Vehicle can determine if there is a difference in the vehicle between a first point in time and a second point in time
Computing system can be located on a remote server
Issue a command to provide a notification toward the outside of the vehicle based on the first data received by the first receiver (Paragraph 0077, Fig. 4)
Examiner is interpreting this limitation as a general notification being sent to a device, person, place, etc. that is outside the vehicle
Notification can be sent to user’s device after service has finished

Regarding claim 11,
	Bradley, as shown above, discloses all the limitations of claim 10. Bradley further discloses the following:
The first data transmitted from the server is information regarding whether or not an article that is not present at the first point in time is present inside the vehicle at the second point in time (Paragraphs 0010 and 0066)
Vehicle can determine if there is a difference in sensor data between points in time
Difference could include objects
Computing system can be located on a remote server

Regarding claim 12, the claim limitations are similar to claim 3 and are rejected using the same rationale as seen above in claim 3.

	Regarding claim 17, the claim limitations are similar to claim 9 and are rejected using the same rationale as seen above in claim 9.

	Regarding claim 18,
		Bradley discloses the following:
Determine whether a change has been caused between a first point in time and a second point in time in a situation inside a vehicle, based on first image data of interior of the vehicle at the first point in time and second image data of the interior of the vehicle at the second point in time that is later than the first point in time (Paragraphs 0010-0012, 0066, and 026)
Vehicle can determine if there is a difference in the vehicle between a first point in time and a second point in time
When the first determination section determines that a change has been caused in the situation, issue a command to provide a notification based on the determination toward outside of the vehicle (Paragraph 0077, Fig. 4)
Examiner is interpreting this limitation as a general notification being sent to a device, person, place, etc. that is outside the vehicle
Notification can be sent to user’s device after service has finished

Regarding claim 19, the claim limitations are similar to claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 21, the claim limitations are similar to claim 9 and are rejected using the same rationale as seen above in claim 9.

Regarding claim 22,
		Bradley discloses the following:
Receive, by wireless communication, information based on a measurement value obtained by an odor sensor inside the vehicle (Paragraphs 0026 and 0055)
Sensors can be used to detect smell
System can use wireless communication
Determine an odor level of the interior of the vehicle, based on the received information and a reference value (Paragraph 0055)
Sensors can comprise gas chromatography or chemosensors
Gas chromatography is a well-known analysis method and is able to determine relative concentrations of a given compound, as well as a baseline when no gas is detected
Examiner notes that since the instant application only describes the reference level as a predetermined value in the specification, the limitation is vague, and as such, the level could be anything, such as the baseline value where no gas/odor is present
Transmit to the vehicle a notification based on the determination result obtained by the first determination section (Paragraph 0026)
Data can be exchanged between systems

Regarding claim 23,
	Bradley, as shown above, discloses all the limitations of claim 22. Bradley further discloses the following:
Sets a destination of the vehicle to a first destination if the odor level is lower than or equal to a first reference value (Paragraphs 0055 and 0068)
Gas chromatography can be used to detect odors
Gas chromatography analysis is well-known and can determine a baseline when no gas is detected
If object is removed from vehicle, no remedial action is needed and service can continue, i.e. a new user can be picked up at a new destination
Examiner notes that ‘a first destination’ is being interpreted as any destination that corresponds to continued service
Examiner also notes that since the instant application only describes the reference level as a predetermined value in the specification, the limitation is vague, and as such, the level could be anything, such as the baseline value where no gas/odor is present
Sets the destination to a second destination, which is different from the first destination, if the odor level is greater than a second reference value (Paragraphs 0055, 0056 and 0068)
Gas chromatography can be used to detect odors
Gas chromatography analysis is well-known and can determine relative concentration levels of gas compounds
If object is not removed from vehicle, remedial action can be taken which includes setting a meeting point for the user to pick up their item, or setting a destination where clean-up/repair can occur
Examiner also notes that since the instant application only describes the reference level as a predetermined value in the specification, the limitation is vague, and as such, the level could be anything, such as the baseline value where no gas/odor is present
Examiner would also like to note that different objects/soiling can produce different levels of odor, and it would be obvious to set up different thresholds for detecting the odors
the gas chromatography sensor in the prior art would be able to pick up multiple different odors and their concentrations, essentially creating multiple thresholds for detection

Regarding claim 24, the claim limitations are similar to claim 9 and are rejected using the same rationale as seen above in claim 9.

	Regarding claims 25-27, the claim limitations are similar to claims 22-24 and are rejected using the same rationale as seen above in claims 22-24.

	Regarding claims 30 and 31, the claim limitations are similar to claim 1 and are rejected using the same rationale as seen above in claim 1.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 4-6, 13-16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Bradley and in view of Fukamachi, US 2018/0297612 A1, herein referred to as Fukamachi.

13.	Regarding claim 4, Bradley discloses notifying the user if there is a change in the interior of the vehicle (Paragraphs 0010-0012, 0026, 0047, and 0066), but fails to disclose sounding an alert toward the outside of the vehicle based on the change inside the vehicle. However, Fukamachi discloses sounding an alarm to the exterior of the vehicle if an item is left behind (Paragraph 0058). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bradley to include an alarm for notifying the user of the change in the interior of the vehicle as this would be an easy way to grab the attention of the user. The motivation to do so would be to grab the users attention in an efficient way, as well as allow for users who have disabilities (blindness) to receive the notification through audible means, instead of looking on a phone for the notification.

	Regarding claim 5, Bradley further discloses that the change inside the vehicle indicates presence of an article that is not present at the first point in time, is inside the vehicle at a second point in time (Paragraph 0066).

claim 6, Bradley further discloses the article being a left-behind item of a passenger who got in the vehicle after the first point in time and got out of the car before the second point in time, or the soiling of the interior of the vehicle by the passenger (Paragraphs 0056, 0066), and the alert calls attention of the passenger who has egressed the vehicle (Fig. 4). 

	Regarding claim 13, the limitations are similar to claim 4 and are rejected using the same rationale as seen above in claim 4.

	Regarding claim 14, the limitations are similar to claim 5 and are rejected using the same rationale as seen above in claim 5.

	Regarding claim 15, the limitations are similar to claim 6 and are rejected using the same rationale as seen above in claim 6.

	Regarding claim 16, Bradley discloses a notification being sent based on a determination of a change occurring in the interior of the vehicle (Paragraph 0077), but fails to explicitly disclose the sounding of the alert stopping if a door of the vehicle opening and closing is detected, after sounding the alert. However, Fukamachi discloses sounding an alarm to the exterior of the vehicle if an item is left behind based on door sensors (Paragraphs 0058 and 0076). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bradley to include an alarm for notifying the user of the change in the interior of the vehicle based on opening and closing of a door after the alarm has sounded, as this would be an easy way to grab the attention of the user. The motivation to do so would be to grab the users attention in an efficient way, as well as allow for users who have disabilities (blindness) to receive the notification through audible means, instead of looking on a phone for a notification. Also, 

	Regarding claim 20, the limitations are similar to claim 13 and are rejected using the same rationale as seen above in claim 13.

	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being obvious over Bradley and in view of Kentley et al., US 2017/0132934 A1, herein referred to as Kentley.

	Regarding claim 28, Bradley discloses receiving a dispatch request of a driver-free autonomous driving vehicle from a first terminal (Paragraphs 0024) , associate a first vehicle with a first user corresponding to the first terminal by referring to a first database (Paragraphs 0024; user requests vehicle through service management system; examiner would like to note that no mention of a ‘first’ or ‘second’ database is mentioned in the specification, so examiner is interpreting them as the same; there is only a mention of user database 538), calculate a fare based on first fare information corresponding to the first user by referring to a second database (Paragraph 0051; examiner notes that taxi/ride-share fares are usually based on distance information; service management system controls charging), and associating the first vehicle with a second user, who is different from the first user (Paragraph 0024; examiner notes that ‘a user’ could request a pickup service for ‘a person’ at a destination), but fails to explicitly disclose a fare payer change request from the first vehicle. However, Kentley discloses a payment module that allows a user to modify payment information for the autonomous vehicle service (Paragraph 0165). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bradley to allow a user to modify the payment information for a vehicle service for another user as this would 

	Regarding claim 29, Bradley discloses a user requesting service a location for another person (Paragraph 0024; examiner notes that ‘a user’ could request a pickup service for ‘a person’ at a destination), but fails to explicitly disclose receiving a change request from the second user. However, Kentley discloses a payment module that allows a user to modify payment information for the autonomous vehicle service (Paragraph 0165). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Bradley to allow a user to modify the payment information for a vehicle service for another user as this would allow greater flexibility in managing the autonomous service vehicles. An example would be if a user is unable to enter payment for the service (intoxication, etc.), another user could pay for their ride.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US publication US 2010/0280700 A1 by Morgal et al. is relevant to the current application because it discloses a ride-sharing system using autonomous vehicles. The disclosure also discusses reservation of vehicles by users.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664